SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-32548) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 64 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 65 [X] VANGUARD INTERNATIONAL EQUITY INDEX FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filling pursuant to paragraph (b) [] on (date), pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [x] on February 26, 2010 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard International Stock Index Funds Prospectus February 26, 2010 February 28, 2009 Investor & Admiral Shares Vanguard Pacific Stock Index Fund Investor Shares (VPACX) Vanguard European Stock Index Fund Investor Shares (VEURX) Vanguard Emerging Markets Stock Index Fund Investor Shares (VEIEX) Vanguard Pacific Stock Index Fund Admiral Shares (VPADX) Vanguard European Stock Index Fund Admiral Shares (VEUSX) Vanguard Emerging Markets Stock Index Fund Admiral Shares (VEMAX) This prospectus contains financial data for the Funds through the fiscal year ended October 31, 2009. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Investing With Vanguard 38 European Stock Index Fund 1 Purchasing Shares 38 Pacific Stock Index Fund 6 Converting Shares 41 Emerging Markets Stock Index Fund 11 Redeeming Shares 43 Investing in Index Funds 16 Exchanging Shares 47 More on the Funds 17 Frequent-Trading Limits 48 The Funds and Vanguard 25 Other Rules You Should Know 50 Investment Advisor 26 Fund and Account Updates 54 Dividends, Capital Gains, and Taxes 27 Contacting Vanguard 55 Share Price 29 Additional Information 57 Financial Highlights 31 Glossary of Investment Terms 58 Vanguard European Stock Index Fund Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in the major markets of Europe. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 2% 1 2% 1 Account Service Fee (for fund account balances below $10,000) $20/year None 1 The 2% fee applies only if you redeem shares within two months of purchase by selling or by exchanging to another Vanguard fund, or if Vanguard liquidates your Fund account because the balance falls below the minimum initial investment for any reason, including market fluctuatio n . Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses XX.XX% XX.XX% 12b-1 Distribution Fee None None Other Expenses XX.XX% XX.XX% Total Annual Fund Operating Expenses XX.XX% XX.XX% Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years Invest or Shares $XX $XX $XX $XX Admiral Shares $XX $XX $XX $XX Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was xx% of the average value of its portfolio. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing all, or substantially all, of its assets in the common stocks included in the MSCI® Europe Index. The MSCI Europe Index is made up of approximately xxx common stocks of companies located in xx European countriesmostly companies in the United Kingdom, France, Germany, and Switzerland (which made up approximately xx%, xx%, xx%, and xx% , respectively, of the Indexs market capitalization, as of October 31, 2009 ). Other countries represented in the Index include Austria, Belgium, Denmark, Finland, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, and Sweden . Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/Regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. The Indexs, and therefore the Funds, heavy exposure to four countries (the United Kingdom, France, 2 Germany, and Switzerland) subjects the Fund to a higher degree of country risk than that of more geographically diversified international funds. Currency risk , which is the chance that the value of a foreign investment, measured in dollars, will decrease because of unfavorable changes in currency exchange rates. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of the Funds target index . Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 3 During the periods shown in the bar chart, the highest return for a calendar quarter was XX.XX% (quarter ended xxxx), and the lowest return for a quarter was XX.XX% (quarter ended xxxx). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard European Stock Index Fund Investor Shares Return Before Taxes XX.XX % XX.XX % XX.XX % Return After Taxes on Distributions XX.XX XX.XX XX.XX Return After Taxes on Distributions and Sale of Fund Shares XX.XX XX.XX XX.XX Vanguard European Stock Index Fund Admiral Shares 1 Return Before Taxes XX.XX % XX.XX % XX.XX % MSCI Europe Index (reflects no deductions for fees, expenses, or taxes) XX.XX % XX.XX % XX.XX % 1 From the inception date of the Admiral Shares on August 13, 2001, through December 31, 2009, the average annual returns were XX.XX for the Funds Admiral Shares and XX.XX for the MSCI Europe Index. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and will differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder . Investment Advisor The Vanguard Group, Inc. The managers primarily responsible for the day-to-day management of the Fund are: Portfolio Managers Duane F. Kelly, Principal of Vanguard. He has managed the European Stock Index Fund, since 1992 (co-managed since 2008). Gerard C. OReilly, Principal of Vanguard. He has co-managed the European Stock Index Fund since 2008. 4 Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1100, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $100,000 To add to an existing account $100 by check, exchange, wire, $100 by check, exchange, wire, or electronic bank transfer or electronic bank transfer (other than Automatic (other than Automatic Investment Plan, which Investment Plan, which has no established minimum). has no established minimum). Tax Information The Funds distributions may be taxable as ordinary income or capital gains. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 5 Vanguard Pacific Stock Index Fund Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in the major markets of the Pacific region. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 2% 1 2% 1 Account Service Fee (for fund account balances below $10,000) $20/year None 1 The 2% fee applies only if you redeem shares within two months of purchase by selling or by exchanging to another Vanguard fund, or if Vanguard liquidates your Fund account because the balance falls below the minimum initial investment for any reason, including market fluctuatio n . Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses XX.XX% XX.XX% 12b-1 Distribution Fee None None Other Expenses XX.XX% XX.XX% Total Annual Fund Operating Expenses XX.XX% XX.XX% Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given 6 period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years In vestor Shares $XX $XX $XX $XX Admiral Shares $XX $XX $XX $XX Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was XX% of the average value of its portfolio. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing all, or substantially all, of its assets in the common stocks included in the MSCI® Pacific Index. The MSCI Pacific Index consists of approximately xxx common stocks of companies located in Japan, Australia, Hong Kong, Singapore, and New Zealand. (As of October 31, 2009 , Japan and Australia made up approximately xx% and xx% , respectively, of the Indexs market capitalization.) Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/Regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. The Indexs, and therefore the Funds, heavy exposure to Japan and Australia subjects the Fund to a 7 higher degree of country risk than that of more geographically diversified international funds. Currency risk , which is the chance that the value of a foreign investment, measured in dollars, will decrease because of unfavorable changes in currency exchange rates. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of the Funds target index . Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. During the periods shown in the bar chart, the highest return for a calendar quarter was XX.XX% (quarter ended xxxx), and the lowest return for a quarter was XX.XX% (quarter ended xxxx). 8 Av erage Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Pacific Stock Index Fund Investor Shares Return Before Taxes XX.XX % XX.XX % XX.XX % Return After Taxes on Distributions XX.XX XX.XX XX.XX Return After Taxes on Distributions and Sale of Fund Shares XX.XX XX.XX XX.XX Vanguard Pacific Stock Index Fund Admiral Shares 1 Return Before Taxes XX.XX % XX.XX % XX.XX % MSCI Pacific Index (reflects no deductions for fees, expenses, or taxes) XX.XX % XX.XX % XX.XX % 1 From the inception date of the Admiral Shares on August 13, 2001, through December 31, 2009, the average annual returnswere XX.XX for the Funds Admiral Shares and XX.XX for the MSCI Pacific Index. Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and will differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder . Investment Advisor The Vanguard Group, Inc. Portfolio Manager The manager primarily responsible for the day-to-day management of the Fund is: Michael H. Buek, CFA, Principal of Vanguard. He has managed the Pacific Stock Index Fund since 1997. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website at www.vanguard.com , by mail (The Vanguard Group, P.O. Box 1100, Valley Forge, PA 19482-1110), or by 9 telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $100,000 To add to an existing account $100 by check, exchange, wire, $100 by check, exchange, wire, or electronic bank transfer or electronic bank transfer (other than Automatic (other than Automatic Investment Plan, which Investment Plan, which has no established minimum). has no established minimum). Tax Information The Funds distributions may be taxable as ordinary income or capital gains. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 10 Vanguard Emerging Markets Stock Index Fund Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in emerging market countries. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee 0.50% 1 0.50% 1 Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee 0.25% 2 0.25% 2 Account Service Fee (for fund account balances below $10,000) $20/year 3 None 1 The purchase fee is deducted from all purchases (including exchanges from other Vanguard funds) but not from reinvested dividends and capital gain s. 2 The 0.25% fee applies if you redeem shares by selling or by exchanging to another Vanguard fund, or if Vanguard liquidates your Fund account because the balance falls below the minimum initial investment for any reason, including market fluctuatio n. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses XX.XX% XX.XX% 12b-1 Distribution Fee None None Other Expenses XX.XX% XX.XX% Total Annual Fund Operating Expenses XX.XX% XX.XX% Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first examples assume that the Shares provide a return of 5% a year, that operating expenses remain the same, and that you redeem your shares at the end of the given period. 11 1 Year 3 Years 5 Years 10 Years Investor Shares $XX $XX $XX $XX Admiral Shares $XX $XX $XX $XX You would pay the following expenses if you did not redeem your shares (the difference being that the Funds 0.25% redemption fee would not apply to any of the following periods, as it would to those in the preceding example): 1 Year 3 Years 5 Years 10 Years In vestor Shares $xx $xxx $xxx $xxx Admiral Shares $xx $xxx $xxx $xxx Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was XX% of the average value of its portfolio. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing substantially all (normally about 95%) of its assets in the common stocks included in the MSCI® Emerging Markets Index, while employing a form of sampling to reduce risk. The MSCI Emerging Markets Index includes approximately xxx common stocks of companies located in emerging markets around the world. As of October 31, 2009 , the largest markets covered in the Index were China, Brazil, South Korea, and Taiwan (which made up approximately xx%, xx%, xx%, and xx %, respectively, of the Indexs market capitalization). Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock 12 investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/Regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Country/regional risk is especially high in emerging markets. The Indexs, and therefore the Funds, heavy exposure to China, Brazil, South Korea, and Taiwan subjects the Fund to a higher degree of country risk than that of more geographically diversified international funds.  Emerging markets risk , which is the chance that the stocks of companies located in emerging markets will be substantially more volatile, and substantially less liquid, than the stocks of companies located in more developed foreign markets. Currency risk , which is the chance that the value of a foreign investment, measured in dollars, will decrease because of unfavorable changes in currency exchange rates. I ndex sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Index. Index sampling risk for the Fund should be low . An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented (including operating expenses and any applicable shareholder fees) compare with those of the Funds target index and another comparative index. Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. The Spliced Emerging Markets Index reflects the Select Emerging Markets Index through August 23, 2006, and the MSCI Emerging Markets Index thereafter. The Select Emerging Markets Index was discontinued on August 24, 2006.
